Title: To Benjamin Franklin from Georg Wilhelm von Pachelbel and Other Favor Seekers, 22 March 1782
From: Pachelbel, Georg Wilhelm de
To: Franklin, Benjamin


During the period of this volume Franklin is frequently asked to forward mail or to help in obtaining information about relatives in America. The letter from Georg Wilhelm von Pachelbel, printed below, is the earliest and briefest of these requests. He is minister plenipotentiary to the court of France for the duc de Deux-Ponts and chargé d’affaires for the Landgrave of Hesse-Darmstadt.
On April 23, M. Faucon writes from Riom, in the Auvergne, to ask Franklin’s assistance in obtaining news of his twenty-six-year-old son, Julien, reportedly living in Boston. Julien made several crossings as an apprentice pilot on ships belonging to the Bordeaux firm of Reculès de Basmarein & Raimbaux. When that firm went bankrupt, he took passage in 1780 on the “Boxquine” or Buckskin, a frigate out of Baltimore. Julien’s last letter to his father, dated July 21, 1780, was written as the ship headed out to sea from Bordeaux. His uncharacteristic silence since then greatly worries the father. Julien’s younger brother, living at Paris and employed as an assistant to M. de Celse, director of the tollhouse Saint-Jacques, can provide more details.
Franklin receives two letters concerning the effects of Mrs. Battier, recently deceased at Ghent. Mlle Murray, who nursed Mrs. Battier through her final illness, writes from Ghent on April 25. In her last days Mrs. Battier suggested that Franklin, who had shown her great kindness, might be willing to forward to her father, Thomas Ivers of Boston, a small box containing a gold chain and a miniature portrait surrounded by small diamonds. Mlle Murray is settling her friend’s estate, as none of the London relatives bothered to come. Fortunately, she has inherited all the lady’s effects and silver, and can sell a watch to cover the funeral expenses. Franklin may reply to Mlle Murray “chez Milady Findlater a son hôtel a Bruxelles.” On May 14, B. C. Cutler writes in English from Paris. He understands that Miss Murray asked Franklin to forward the portrait to him to send to Boston. Since he is on the point of leaving Paris he asks Franklin to forward it directly to Mr. Ivers.
Franklin receives another pair of requests to forward letters to General von Steuben. On June 8, the general’s father, writing in German from Cüstrin, congratulates Franklin on America’s successful prospects. He encloses yet another letter to his son from whom he has had no word for a year. Three days later Major General de Bouvinghausen writes from Stuttgart, enclosing a letter for the general in answer to one from him dealing with family affairs.
Captain Vernié of the Royal Regiment of Hesse-Darmstadt writes on June 27 from Hennebont, in Brittany, to inquire about the fate of his brother, Major Pierre-Joseph-François Vernié. Could Franklin tell him what he knows or direct him to someone who can inform him?
In a letter dated only “Juillet 1782,” the sieur d’Averton writes from the château de Bonnevaux near Milly, in the Gâtinais, to inquire after his son, the chevalier Charles-François d’Averton, an officer who left his regiment in 1778 to serve in the “états unis de La nouvelle Angleterre”. His family has not heard from him since. The sieur humbly beseeches Franklin to forward whatever information he can to him at his château.
Seven months to the day after his first request, Andreas Bermbach writes Franklin in German on August 8, from Niederselters. He asks him to forward a second letter to Theodor Mieger, care of the magistrate at Philadelphia.
A smaller number of correspondents seek Franklin’s assistance on a variety of projects, most of them commercial. Dutch recognition of the United States prompts Etienne Caÿrol & Cie. to establish an entrepôt at Amsterdam for textiles from its royal manufactory of Gobelins. On May 4, and again four days later, the firm requests a letter of introduction to John Adams for its agent at Amsterdam, Paul Charlé, in the expectation that Adams will promote its textiles among American speculators.
The firm of B. Gannan & Zoon (Son) writes from Ostend on June 25 in excellent English to inform Franklin that it is fitting out one of the fastest-sailing cutters ever built in England, the Maarstrand, to sail to Philadelphia under Imperial colors. The vessel has just crossed from there in seventeen days, fully loaded with tobacco shipped by Samuel Inglis & Co. The captain, “born English & naturaliz’d Imperial”, desires the protection of the American Ministers. Franklin is offered the opportunity to send dispatches or goods. The Gannans, residents of Dunkirk, are well known in the bureau of the marine at Versailles as well as among many Americans. Franklin endorsed the letter, “Answer refus’d.”
Franklin’s support is also sought for two projects less obviously commercial. The Italian Anton-Benedetto Bassi, who wrote Franklin twice in 1780, writes again on May 6. Just as Franklin’s election to the Padua Academy has brought honor to the Academy, so too Franklin’s subscription to Bassi’s Recueil complet des plus beaux morceaux de poésies italiennes will bring luster to that work. He enclosed an eight-page prospectus and a subscription form. On August 8, when this attempt has gone unanswered, Bassi writes that he is unable to complete his work because of illness. He recalls Franklin’s help with his earlier publication and implores his aid anew. The bearer will await Franklin’s answer.

On May 7, M. Le Roux solicits Franklin’s support for a work by his father-in-law. He promises that the prospectus (not found) is full of useful discoveries which Franklin is bound to appreciate. Le Roux’s praise of his father-in-law, who has saved the life of Le Roux’s wife and whose work has benefitted humanity, suggests that he has something to do with medicine.
As always, people seek Franklin’s assistance with financial matters, in particular with payment of money owed to them. On May 10, Denis Baucher, a sergeant of the French marines, recounts his service as a volunteer on the Bonhomme Richard in 1779. Having lost a foot and several fingers on his right hand in the fighting against the Serapis, he was discharged and remains unable to work, confined to his bed, and entirely dependent on the charity of others for his livelihood. He has heard that the crew of the privateer Grandville has been awarded its part of the prizes. He hopes that the claims will be settled so that he might receive the three shares of the prizes promised him when he signed on at Lorient. He hopes also that Franklin will provide for him in his present circumstances.
A Monsieur de Beauquesne writes on July 17 from Paris. He was a commanding captain of a volunteer corps stationed in Senegal when he obtained permission to return to France for health reasons. Captured on his return voyage, he was robbed of almost everything and detained at Kinsale. Later, the neutral ship bringing him to France sank within sight of Havre de Grace and again he lost everything. Now lodged in a commercial hotel with his 15-year-old daughter whom he feels he cannot leave, he sends Franklin an unnamed project. On August 11, he sends an expanded copy of the project, saying that the marquis de Castries will also receive a copy presented by the chevalier de Beauteville, lieutenant general in the French army, former ambassador to Switzerland, and ami intime of the marquis. He himself should have gone to Versailles long ago to seek reparations for his losses, but his financial straits have inhibited him. If Franklin will lend un petit secours, he will soon be in a position to repay him.
Franklin receives applications from a steady number of people wishing to emigrate. The earliest of these is a merchant named Trouillot, writing on April 26 from Lyon. The fifth living son of a former notary, he knows something of agriculture, has a small inheritance as well as some merchandise, and has a brother in commerce at Bordeaux with whom he could work. Several of his friends are prepared to accompany him to America. He left his studies three years ago to throw himself into commerce, without success. He is 23 years old, has no physical defects, and stands five feet, eight inches. These details, he explains, will help the minister to advise him whether to go or to stay.
M. Imbault, an employee at the bureau général des fermes in Orleans, has until now been discouraged from emigrating by the cost of the voyage. But prospects abroad have brightened, especially for French immigrants, he feels, so on May 4 he asks whether Franklin would favor his passage from Europe. Perhaps it would help if he told the minister that for seven years he has been “vegetating” in an office where fortune has served him poorly, and that his promotion depends on the passing into eternity of one or two of his colleagues, something they have no intention of doing and which he cannot decently suggest they do. Nonetheless, he wishes to enlarge his sphere of activity, and in America he can live free and try out various professions forbidden him in France by his parents’ prejudices.
A 38-year-old widower and father of eight healthy children (the eldest son is 16), Alard du Perier writes from Grenoble on June 12. He has money, and experience both in manufacturing and in agriculture, and he is willing to go over with his family in exchange for citizenship and a plot of uncleared land. He can supply a certificate of good citizenship and good morals.
Franklin’s goodness of heart and charity toward all have determined one stranger, the abbé de Klinglin, to write on June 29, from his sickbed at Paris. He requests a letter of recommendation for one La Coste, who goes to Philadelphia to establish a business. Franklin evidently told Mme de La Coste, who delivered the abbé’s letter, to apply for the recommendation on July 4. On that day, Mme de la Coste, writing from Paris, follows his orders by sending for the promised recommendation, on which she places all her hopes.
Three people apply to Franklin for the post of consul or agent. C. Barthélemy Martin fils aîné, writing from Cette (Sète) on April 14, reiterates a request he made in February. Addressing Franklin this time as “Milord”, Martin is eager to smooth the way for American merchants in the lucrative market of Languedoc and to extend a helping hand in case of need. He prays for the Supreme Being to bestow His most holy blessings on Franklin’s worthy person.
James Price, an American merchant in partnership with John Bondfield at Bordeaux, writes in English from that city on April 20 to recommend as agent for the relief of American prisoners Anthony Lynch, a partner in the house of V. & P. French & Nephew.
Laurence Joseph Wagner, the Dutch consul general at Trieste, Fiume, and other Austrian ports on the Adriatic, begs Franklin to forward to Congress his offer to represent the commercial interests of the United States as well. He offers the double advantage of being a native of Trieste and a master of English, as his July 26 letter in English demonstrates.
  
Monsieur,
Paris ce 22 Mars 1782
La lettre ci-jointe m’a été envoïée de Ratisbonne, avec la Requisition de vous prier de vouloir bien la faire passer à son adresse. Pardonnez, Monsieur, si j’ose en conséquence vous importuner à ce sujet, n’aïant pû me refuser à cette demande qui m’a été faite de si loin.
J’ai l’honneur d’être avec un attachement respectueux, Monsieur, Votre très humble et très obéïssant serviteur
DE Pachelbel
 
Notation: Pachelbel Paris 2 Mars 1782
